Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	
Status of the claims
Claims 1-6 are currently pending.
Claims 1-6 have been considered on the merits. 

Information Disclosure Statement
A translated copy of Foreign Patent Document JP 2017-528127 A was not included and has not been considered as to the merits. Since Foreign Patent Document WO 2019/098256 A1 is in a foreign language and only the abstract of the publication was submitted in English language, only the abstract of the publication has been considered. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Specification
The disclosure is objected to because of the following informalities: use of trademarks in the specification.  
The use of the terms Geltrex® (pg. 10, line 3), BrianPhys™ (pg. 10, line 9), StemPro34™ (pg. 10, line 18), X-VIVO™ 10 (pg. 10, line 19), X-VIVO™ 15 (pg. 10, line 20), StemSpan™ H3000 (pg. 10, line 21), StemSpan™ SFEM (pg. 10, line 22), Stemline® II (pg. 10, line 23), StemPro™ hESC SFM (pg. 10, line 25), MesenPRO RS™ (pg. 11, line 7), Opti-Pro™ (pg. 11, line 10),  iCell™ Neural Supplement (pg. 11, line 22), which are trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites a production method of producing a cell-containing container comprising two different processes. There are no recited steps for carrying out the claimed method and therefore, the metes and bounds of the claimed method are unclear. Furthermore, the additional processes recited in the method of claim 1 are contradictory. The first recited process, in lines 2-4, recites mixing and seeding pluripotent stem cells that have been induced to differentiate into neurons, and astrocytes. However, the second recited process (lines 5-7) recites that pluripotent stem cells and the astrocytes adhere to the culture surface, and the pluripotent stem cells differentiate into neurons. It is not clear which cells, if neurons or pluripotent stem cells, are being incubated with the astrocytes, and if the pluripotent stem cells differentiate into neurons after carrying out the recited processes. For the purpose of compact prosecution, the Examiner suggests amending Claim 1 to include clear steps for performing the method and to clearly specify the cells (pluripotent stem cell-derived neurons or pluripotent stem cells) to be used in the recited method.

Claim 2 recites mixing pluripotent stem cells and astrocytes at a ratio of 1:1 to 4:1. However, claim 1, from which claim 2 depends on, recites mixing pluripotent stem cells that have been induced to differentiate into neurons, and astrocytes. Therefore, it is not clear which cells are being mixed with the astrocytes, if pluripotent stem cells or pluripotent stem cells that have been induced to differentiate into neurons. Accordingly, claim 2 is broader in scope compared to the method recited in claim 1 and does not further limit the method of claim 1. 
Claim 2 recites the limitation "the seeding process" in line 1.  There is insufficient antecedent basis for this limitation in the claim, since there are no defined steps in claim 1 or any step identified as “the seeding process”. Therefore, the claim is rendered indefinite. 

Claim 3 recites a total number of pluripotent stem cells and astrocytes per unit area of the culture surface. However, claim 1, from which claim 3 depends on, recites mixing pluripotent stem cells that have been induced to differentiate into neurons, and astrocytes. Therefore, it is not clear which cells are being cultured with the astrocytes, if pluripotent stem cells or pluripotent stem cells that have been induced to differentiate into neurons. Accordingly, claim 3 is broader in scope compared to the method recited in claim 1 and does not further limit the method of claim 1. 
Claim 3 recites the limitation "the seeding process" in line 1.  There is insufficient antecedent basis for this limitation in the claim, since there are no defined steps in claim 1 or any step identified as “the seeding process”. Therefore, the claim is rendered indefinite. 

Claim 4 recites a method of inhibiting separation of neurons from a culture surface comprising two different processes, without clear recited steps for carrying out the claimed method and therefore, the metes and bounds of the claimed method are unclear. Furthermore, the additional processes recited in the method of claim 4 are contradictory. The first recited process, in lines 4-5, recites mixing and seeding pluripotent stem cells that have been induced to differentiate into neurons, and astrocytes. However, the second recited process (lines 6-8) recites that pluripotent stem cells and the astrocytes adhere to the culture surface, and the pluripotent stem cells differentiate into neurons. It is not clear which cells, if neurons or pluripotent stem cells, are being incubated, and if the pluripotent stem cells differentiate into neurons after carrying out the recited processes. For the purpose of compact prosecution, the Examiner suggests amending Claim 4 to include clear steps for performing the method and to clearly specify the cells (pluripotent stem cell-derived neurons or pluripotent stem cells) to be used in the recited method.

Appropriate correction is required.
Applicant is advised to ensure that the amendments have written support in the specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aiba, et al. (WO/2019/098256, 2019, machine translation). 

Claim 1 recites in lines 2-3, “a process in which pluripotent stem cells that have been induced to differentiate into neurons, and astrocytes are mixed and seeded in a cell culture container…” and further recites in lines 5-6, “a process in which the cell culture container is incubated, and a result, the pluripotent stem cells and the astrocytes adhere to the culture surface…”. The examiner is interpreting “the pluripotent stem cells” in the second recitation of claim 1 (lines 5-6) as “the pluripotent stem cells that have been induced to differentiate into neurons”, as it appears in the first recitation of claim 1. The same interpretation will be applied to claims 2-4 where the limitation “the pluripotent stem cells” is recited. 

With respect to claims 1 and 4, Aiba discloses a nerve cell device (cell-containing container) for culturing nerve cells (neurons) on a cell scaffold (0007) and a method of making and using the nerve cell device for improving cell adhesion and reducing cell separation (0009). Aiba discloses using a fiber sheet as a cell scaffold in a cell culture dish or a multi-well plate (0014) and neural cells (neurons) derived from pluripotent stem cells by inducing differentiation of the pluripotent stem cells into the neurons (0017). Aiba further teaches that neurons can be cultured with astrocytes (0017), that neurons are seeded, cultured and incubated on the fiber sheet in the nerve cell device, and that the cells are maintained in a uniformly spread state and are hardly separated from the cell culture surface (adhere to the culture surface) (0018, 0025, 0026). Furthermore, Aiba teaches that the nerve cell device is brought into contact with a multi-electrode array and that the cells and the electrodes of the multi-electrode array are brought into contact with each other (0026). 

With respect to claim 3, Aiba discloses in example 9 (0031) seeding neurons at a density of 1.0 × 105 (100,000) cells/cm2 and 3.0 × 105 (300,000) cells/cm2, which fall within the range of total cell number per unit area of the culture surface disclosed in instant claim 3. 

With respect to claim 5, lines 1-4, Aiba discloses a nerve cell device (cell-containing container) for culturing nerve cells (neurons) (0007) derived from pluripotent stem cells by inducing differentiation of the pluripotent stem cells into the neurons (0017). Aiba further discloses that neurons can be cultured with astrocytes (0017), that neurons are seeded, cultured in a medium and incubated in the nerve cell device, and that the cells are maintained in a uniformly spread state and are hardly separated from the cell culture surface (cells adhere to the culture surface) (0018, 0025, 0026). Claim 5, lines 5-6 do not further limit the claim to a particular structure. The limitation of “the adhesion area of the neurons and the astrocytes to the culture surface is 0.5 mm2 or more per 80,000 total cells” does not further limit the claim of a cell-containing container, as it does not determine or affects its structure. Moreover, the adhesion area of cells to the culture surface is a result of practicing the claimed method or using the claimed product. Therefore, claim 5 is anticipated by Aiba. 

With respect to claim 6, Aiba teaches that the nerve cell device (cell-culture container) is brought into contact with a multi-electrode array and that the cells and the electrodes of the multi-electrode array are brought into contact with each other (0026). 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba, et al. (WO/2019/098256, 2019, machine translation) in view of Frega et al. (Journal of Visualized Experiments, 2017). 

With respect to claims 1 and 4 and the limitation in claim 3 of seeding pluripotent stem cells and astrocytes, Aiba teaches a nerve cell device (cell-containing container) for culturing nerve cells (neurons) on a cell scaffold (0007) and a method of making and using the nerve cell device for improving cell adhesion and reducing cell separation (0009). Aiba discloses using a fiber sheet as a cell scaffold in a cell culture dish or a multi-well plate (0014) and neural cells (neurons) derived from pluripotent stem cells by inducing differentiation of the pluripotent stem cells into the neurons (0017). Aiba further teaches that neurons can be cultured with astrocytes (0017), that neurons are seeded, cultured and incubated on the fiber sheet in the nerve cell device, and that the cells are maintained in a uniformly spread state and are hardly separated from the cell culture surface (adhere to the culture surface) (0018, 0025, 0026). Aiba teaches that the nerve cell device is brought into contact with a multi-electrode array and that the cells and the electrodes of the multi-electrode array are brought into contact with each other (0026). Furthermore, Aiba teaches in example 9 (0031) seeding neurons at a density of 1.0 × 105 (100,000) cells/cm2 and 3.0 × 105 (300,000) cells/cm2, which fall within the range of total cell number per unit area of the culture surface disclosed in instant claim 3. 
However, Aiba does not teach incubating pluripotent stem cells or that the pluripotent stem cells differentiate into neurons after incubation and adhering to the culture surface. 
Frega teaches generating hiPSCs, plating the hiPSCs on a 6-well microelectrode array (MEA) and incubating the cells (pg. 5, par. 3). Frega further teaches changing the medium at day 2, adding rat astrocytes at day 3 (pg.5, par. 4 and 5) and inducing differentiation of hiPSCs into neurons on the MEAs. Accordingly, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the claimed invention to culture hiPSCs on MEAs and induce their differentiation into neurons after being plated on MEAs because Frega teaches that creating stable hiPSC lines before inducing differentiation allows for having reproducible control over the neuronal cell density on MEAs, which is crucial for neuronal network formation and for good contact between the neurons and the electrodes of the MEA (pg. 2, par. 3). Moreover, Frega was able to successfully perform network activity analyses after differentiation of hiPSCs into neurons cultured with astrocytes on MEAs. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aiba, et al. (WO/2019/098256, 2019, machine translation) in view of in view of Frega et al. (Journal of Visualized Experiments, 2017) and in further view of Taga et al. (Stem Cells Translational Medicine, 2019). 

The teachings of Aiba and Frega with respect to the limitation in claim 2 of seeding pluripotent stem cells and astrocytes can be found in the previous 35 U.S.C. 103 rejection above.
With respect to the limitation in claim 2 of a 1:1 to 1:4 ratio range of pluripotent stem cells and astrocytes, Aiba teaches seeding neurons with astrocytes in a nerve cell device (cell culture container) in which an electrode array is arranged on a culture surface (0017, 0018, 0026). However, Aiba does not teach the exact ratio of 1:1 to 4:1 of pluripotent stem cell-derived neurons mixed with astrocytes, as recited in claim 2, or any ratio whatsoever. Taga teaches culturing human induced pluripotent stem cell (hiPSC)-derived motor neurons with hiPSC-derived astrocytes in a multi-electrode array (MEA) system (abstract). Taga further teaches performing simultaneous coculture of hiPSC-derived astrocytes and hiPSC-derived neurons by mixing and plating both types of cells simultaneously on MEA plates at a 5:1 ratio (hiPSC-derived motor neurons : hiPSC-derived astrocytes) (pg. 1273, left column, fifth par.; right column, first paragraph). While Taga does not specifically teach mixing pluripotent stem cell-derived neurons with astrocytes at a ratio range of 1:1 to 4:1, as recited in instant claim 2, the instantly recited values would be within the realm of routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." /n re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants’ invention was made to determine all operable and optimal concentrations of pluripotent stem cell-derived neurons and astrocytes present during the seeding process because the ratio of cells in a coculture is an art-recognized, result-effective variable known to influence the performance of the cell culture in the experimental assays, which would have been optimized in the art to provide the desired level of protection. 
Therefore, claim 2 is rendered obvious by Aiba in view of Frega and in further view of Taga and is rejected under 35 U.S.C. 103.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-9 of copending Application No. 17/198,474 in view of Aiba, et al. (WO/2019/098256, 2019, machine translation). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending application. In addition, both claim a cell-containing container and methods for producing a cell-containing container. The limitation of a cell culture container in which an electrode array is arranged on a culture surface of instant claims 1, 4 and 6 is recited by claims 2 and 8 of copending Application No. 17/198,474. The limitation of the pluripotent stem cells and the astrocytes adhere to the culture surface of instant claims 1, 4 and 5 is recited by claims 1 and 7 of copending Application No. 17/198,474. Claims 1 and 7 of copending Application No. 17/198,474 recite the limitation wherein the nerve cells adhere to a culture surface of the cell-containing container. While claims 1, 4 and 5 of the instant application recite astrocytes in addition to pluripotent stem cells that have been induced to differentiate into neurons (nerve cells), it would have been obvious for a person of ordinary skill in the art to include astrocytes in the culture, since Aiba teaches that nerve cells can also be cultured with astrocytes using microelectrode arrays (0017). The limitation of pluripotent stem cells that have been induced to differentiate into neurons of instant claims 1 and 4 is recited by claims 3 and 9 of copending Application No. 17/198,474. The limitation of a cell culture container comprising neurons, astrocytes and a medium of instant claim 5 is recited by claim 1 of copending Application No. 17/198,474. Claim 1 of copending Application No. 17/198,474 recite a cell-containing container comprising nerve cells and a medium. While claim 5 of the instant application recites astrocytes in addition to neurons, it would have been obvious for a person of ordinary skill in the art to include astrocytes in the culture, since Aiba teaches that nerve cells can also be cultured with astrocytes using microelectrode arrays (0017). The limitation of an adhesion area of the neurons and the astrocytes to the culture surface is 0.5 mm2 or more per 80,000 total cells of instant claim 5 is recited by claims 1 and 7 of copending Application No. 17/198,474. While claim 5 of the instant application recites 0.5 mm2 or more per 80,000 total cells and claim 7 of copending Application No. 17/198,474 recites 3 mm2 or more per 80,000 total cells, the instantly recited values would be within the realm of routine experimentation. It would have been obvious to one of ordinary skill in the art at the time Applicants’ invention was made to determine all operable and optimal adhesion areas of neurons and astrocytes present during the seeding process because the adhesion area of cells to the culture surface is a result of practicing the claimed method or using the claimed product, which would have been optimized in the art to provide the desired level of protection. 


Conclusion
No claims are allowed. 


Examiner Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYTEE M CONTES DE JESUS whose telephone number is (571)272-1493. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYTEE MARIE CONTES DE JESUS/Examiner, Art Unit 1632                                                                                                                                                                                                        


/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635